Citation Nr: 1736370	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-32 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than February 2, 2011 for the award of service connection for tinnitus.

2.  Entitlement to an effective date earlier than February 2, 2011 for the award of service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  In written correspondence received on April 25, 2017, the Veteran, through his representative, expressed his intent to withdraw his appeal for the assignment of an effective date earlier than February 2, 2011 for the award of service connection for tinnitus; the Board therefore has no jurisdiction over that appeal.

2.  In written correspondence received on April 25, 2017, the Veteran, through his representative, expressed his intent to withdraw his appeal for the assignment of an effective date earlier than February 2, 2011 for the award of service connection for  a bilateral hearing loss disability; the Board has no jurisdiction over that appeal.


CONCLUSIONS OF LAW

1.  The appeal for entitlement to an effective date earlier than February 2, 2011 for the award of service connection for tinnitus is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2016).

2.  The appeal for entitlement to an effective date earlier than February 2, 2011 for the award of service connection for bilateral hearing loss is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a) (2016).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204 (b)(1) (2016).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204 (b)(3) (2016).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c) (2016).

The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. §20.202  (2016).  There is no obligation to proceed with further adjudication following withdrawal.  Hanson v. Brown, 9 Vet. App. 29 (1996). 

A notice of disagreement must be filed within one year from the date notice of a decision is mailed to the claimant.  38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. § 20.302(a) (2016).  A substantive appeal must be filed either within 60 days from the date the statement is mailed to the claimant or within the remainder of the one year period from notification of the decision being appealed, whichever is later.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.302(b)(1) (2016).

A May 2011 rating decision granted service connection for tinnitus and bilateral hearing loss, both effective February 7, 2011.  The Veteran was provided notice of those awards in a May 2011 letter.  Also in May 2011, the Veteran filed a notice of disagreement with the assigned effective dates.  A June 2011 rating decision denied  entitlement to an earlier effective date for the awards of tinnitus and bilateral hearing loss.  The Veteran filed a notice of disagreement in April 2012.  A statement of the case was issued on September 5, 2013, and the Veteran filed a substantive appeal on September 30, 2013.

In a written Statement In Support of Claim dated and received on April 25, 2017, the Veteran's representative indicated that he or she had talked with the Veteran, and it is the Veteran's desire to withdraw both effective date issues currently on appeal.  The Veteran's representative confirmed this intent in an August 2017 Informal Hearing Presentation.   

The Board finds that the Veteran's withdrawal request was knowledgeable and voluntary, and qualifies as a valid withdrawal of the perfected issues on appeal.  See 38 C.F.R. § 20.204 (2016). Accordingly, there remain no allegations of error of fact or law for appellate consideration as to the Veteran's effective date claims, and they are dismissed.


ORDER

The appeal concerning entitlement to an effective date earlier than February 2, 2011 for the award of service connection for tinnitus is dismissed.

The appeal concerning entitlement to an effective date earlier than February 2, 2011 for the award of service connection for a bilateral hearing loss disability is dismissed.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


